                                                     I '■ ..I lit       PH 3-- 55
                   IN THE UNITED STATES DISTRICT COURT,
                     SOUTHERN DISTRICT OF GEORGI^
                              SAVANNAH DIVISION-fo ST. Qr G/

 UNITED STATES OF AMERICA


              V.                                                    CR 4:19-096


 KRISTOPHER ANDREW TUCKER



                                      ORDER


      Before the Court is the Government's Motion to Cancel Pending Trial and

Close Criminal Case. After careful consideration, the Government's motion is

GRANTED. As a result, the pending bench trial scheduled for August 5, 2019 is

CANCELLED. The Clerk of Court is DIRECTED to clo.se this ca.se. The Government

shall be permitted to petition this Court to reopen this matter based on a violation of

the parties' agreement to defer prosecution.

      This     day of August 2019.




                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA
